PER CURIAM:
Riccardo Darnell Jones appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915A(b)(l) (2000). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district *212court. Jones v. Riggs, No. 5:08-cv-00092-GCM, 2008 WL 3823693 (W.D.N.C. Aug. 13, 2008). We deny Jones’ motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.